Case 1:19-cr-00635-RA Document 53
                               52 Filed 02/09/21 Page 1 of 1




                                        Application granted. The conference is
                                        adjourned to April 16, 2021 at 9:00 a.m.
                                        Time is excluded to April 16, 2021,
                                        under the Speedy Trial Act, pursuant
                                        to 18 U.S.C. Section 3161 (h)(7)(A).

                                        SO ORDERED.



                                        ____________________________
                                        Ronnie Abrams, U.S.D.J.
                                        February 9, 2021
